MARX, J.
Epitomized Opinion
The petition alleged that Wertheimer agreed to purchase Roegge’s house and lot and that, relying upon this contract, Roegge contracted to purchase another house and moved into it; that Wertheimer refused to conclude the purchase and Roegge was thereby ob’iged to give up the purchase of the second house and to move back into the old one; that as a result, Roegge incurred expenses for moving, for cleaning and decorating the second house, and for attorney fees. Wertheimer moved to strike the allegation as to the expenses from the petition on the ground that such such damages were too remote. In overruling the motion , the court held:
1. “It is true that the ordinary rule of damages is the difference between the contract price and the value of the land at the time of the breach, but in addition to this, it is clear that the seller may recover any expenses to which he has been put by reason of the buyer’s breach which were within the contemplation of the parties, and which both parties knew would naturally and probably result to''the seller if the buyer did not perform his contract.” 25 CC. ns. 225, 45 OCC. 244, 19 CC. ns. 403, 39 OCC. 587.